Filed 4/19/16 In re M.C. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


In re M.C., a Person Coming Under the Juvenile                                               C079489
Court Law.

THE PEOPLE,                                                                      (Super. Ct. No. JV135279)

                   Plaintiff and Respondent,

         v.

M.C.,

                   Defendant and Appellant.



         M.C., a minor, appeals after the juvenile court terminated her wardship and sealed
the juvenile court record, but declined her request to seal all records related to the case,
including all law enforcement agency records. (Former Welf. & Inst. Code, § 786, added
by Stats. 2014, ch. 249, § 2, eff. Jan. 1, 2015.)1 The People argue the Legislature
intended former section 786 to require courts to seal only those records within the
custody of the juvenile court. We agree with the People and affirm.



1   Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In February 2013, when M.C. was 16 years old, she shoplifted about $40 worth of
earrings from Claire’s Boutique. In March 2013, M.C. sold marijuana-laced cookies at
her school. In September 2013, M.C. admitted to unlawfully possessing marijuana on
school grounds while school was in session (Health & Saf. Code, § 11357, subd. (e)), and
stealing personal property (Pen. Code, § 484, subd. (a)). M.C. was deemed a ward of the
court and placed on probation under the care and custody of her father and stepmother.
(§ 725, subd. (b).)
       In June 2015, the juvenile court found that M.C. successfully completed probation
and dismissed the petition against her. (§ 782.) M.C. requested that the court seal all
records, including law enforcement agency records, pursuant to former section 786. The
court sealed all juvenile court records, but denied M.C.’s request to seal all law
enforcement agency records.
                                       DISCUSSION
       Former section 786 provided: “If the minor satisfactorily completes . . . probation
under Section 725 . . . , the court shall order the petition dismissed, and the arrest upon
which the judgment was deferred shall be deemed not to have occurred. The court shall
order sealed all records pertaining to that dismissed petition in the custody of the
juvenile court, except that the prosecuting attorney and the probation department of any
county shall have access to these records after they are sealed for the limited purpose of
determining whether the minor is eligible for deferred entry of judgment pursuant to
Section 790.” (Former § 786, italics added.) Effective January 2016, former section 786
was amended to require the court to seal “all records pertaining to [a] dismissed petition
in the custody of the juvenile court, and in the custody of law enforcement agencies, the
probation department, or the Department of Justice.” (§ 786, subd. (a), as amended by
Stats. 2015, ch. 368, § 1, & ch. 375, § 1.5, eff. Jan. 1, 2016.)



                                               2
       Despite the language in former section 786 requiring courts to seal only those
records “in the custody of the juvenile court,” M.C. argues the Legislature intended to
require the trial court to seal all law enforcement agency records. The People disagree,
and so do we.
       The goal of statutory construction “is to ascertain the Legislature’s intent so as to
effectuate the purpose of the law.” (People v. Lopez (2003) 31 Cal. 4th 1051, 1056.) We
look first “ ‘at the plain and commonsense meaning of the statute because it is generally
the most reliable indicator of legislative intent and purpose.’ ” (People v. Skiles (2011)
51 Cal. 4th 1178, 1185.) If the statutory language is clear and unambiguous, the plain
meaning governs, “ ‘and we need not resort to legislative history to determine the
statute’s true meaning.’ ” (Ibid.) “[W]e do not construe statutes in isolation, but rather
read every statute ‘with reference to the entire scheme of law of which it is part so that
the whole may be harmonized and retain effectiveness.’ ” (People v. Pieters (1991)
52 Cal. 3d 894, 899.)
       Here, the statutory language of former section 786 is clear and unambiguous: the
documents to be sealed are those “in the custody of the juvenile court . . . .” (Former
§ 786.) Because the records of law enforcement agencies, the probation department, and
the Department of Justice would necessarily be outside the custody of the juvenile court,
the court properly denied defendant’s request to seal all law enforcement agencies’
records under former section 786.
       This plain language reading is reinforced by the legislative history related to the
recent amendments to section 786. As the Legislative Counsel’s Digest explains, former
section 786 “requires the court to seal all records in the custody of the juvenile court
pertaining to [a] dismissed petition.” In contrast, the amended section 786 effective
January 2016 “would require records pertaining to those cases in the custody of law
enforcement agencies, the probation department, or the Department of Justice to be
sealed according to a certain procedure.” (Legis. Counsel’s Dig., Assem. Bill No. 666

                                              3
(2015-2016 Reg. Sess.) Sept. 30, 2015, p. 1.)2
       Since the Legislature did not clearly express its intent to apply the amended
section 786 retroactively, the current, broader scope does not apply here. (See In re
Raymond E. (2002) 97 Cal. App. 4th 613, 616.)
                                       DISPOSITION3
       The judgment is affirmed.



                                                         MURRAY                 , J.

We concur:



      RAYE                   , P. J.



      HULL                   , J.




2 This court took judicial notice of this report on November 4, 2015, pursuant to M.C.’s
second request for judicial notice.
3  We note that M.C. is not completely without recourse. She may still seek to have the
agency records sealed pursuant to section 781, subdivision (a), which provides in
pertinent part: “In any case in which a petition has been filed with a juvenile court to
commence proceedings to adjudge a person a ward of the court . . . the person or the
county probation officer may . . . at any time after the person has reached the age of 18
years, petition the court for sealing of the records, including records of arrest, relating to
the person’s case, in the custody of the juvenile court and probation officer and any other
agencies, including law enforcement agencies, and public officials as the petitioner
alleges, in his or her petition, to have custody of the records.” (Italics added.) M.C. had
already reached the age of 18 when she petitioned to have her records sealed pursuant to
section 786.

                                              4